Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumer (US 2152021).
	Regarding Claim 1,
 	A work vehicle comprising: 
 	an axle frame (with 8, 16, 17, unlabeled part secured by bolts 17 on left of Fig. 3, Figs. 1, 3) extending in a left-right direction; 
 	a cylinder (14, Figs. 1, 3, 4) coupled to the axle frame; and 
 	a first supply conduit (37, Figs. 1, 3) connected to the cylinder and configured to supply hydraulic fluid to the cylinder, 
 	the first supply conduit being fixed to the axle frame (Figs. 1, 3).  
 	Regarding Claim 2,
 	The work vehicle according to claim 1, 

 	the rear beam has an insertion hole (Figs. 1, 3) through which the first supply conduit is inserted (see 37 in Fig. 3).  
 	Regarding Claim 4,
 	The work according to claim 2, wherein 
 	the axle frame has a reinforcing part (ex. 17) connected to the front beam and the rear beam, and 
 	the first supply conduit is fixed to the reinforcing part (Figs. 1, 3).  
 	Regarding Claim 5,
 	The work vehicle according to claim 2, wherein
 	the first supply conduit is positioned above a lower end part of the front beam (Figs. 1, 3).  
 	Regarding Claim 6,
 	The work vehicle according to claim 2, wherein
 	the first supply conduit is positioned behind the front beam (Figs. 1, 3).  
 	

 	Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaulke (US 3480100).
 	Regarding Claim 1,
 	A work vehicle comprising: 
 	an axle frame (with 22, with 24, 28, Figs. 2, 3; ex. Col. 3, lines 32-43) extending in a left-right direction; 

 	a first supply conduit (86 or 88) connected to the cylinder and configured to supply hydraulic fluid to the cylinder, 
 	the first supply conduit being fixed to the axle frame (Fig. 2).  
 	Regarding Claim 2,
 	The work vehicle according to claim 1, 
 	wherein the axle frame has a front beam (ex. 26) and a rear beam (28) disposed behind the front beam and in front of the cylinder, and 
 	the rear beam has an insertion hole (Fig. 2) through which the first supply conduit is inserted.  
 	Regarding Claim 4,
 	The work according to claim 2, wherein 
 	the axle frame has a reinforcing part (ex. 24) connected to the front beam and the rear beam, and 
 	the first supply conduit is fixed to the reinforcing part (Fig. 2).  
 	Regarding Claim 5,
 	The work vehicle according to claim 2, wherein
 	the first supply conduit is positioned above a lower end part of the front beam (Figs. 2, 3).  
 	Regarding Claim 6,
 	The work vehicle according to claim 2, wherein
 	the first supply conduit is positioned behind the front beam (Figs. 2, 3).  




Allowable Subject Matter
Claims 3, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomimatsu teaches elements of the instant invention including a work vehicle comprising an axle frame, a cylinder, a first supply conduit, front beam, and rear beam with an insertion hole. Yamaguchi teaches elements of the instant invention including a work vehicle comprising an axle frame, a cylinder, a first supply conduit, front beam. Abels teaches elements of the instant invention including a work vehicle comprising an axle frame, a cylinder, a first supply conduit, beam with an insertion hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745